ABSOLUTE STRATEGIES FUND (the “Fund”) Supplement dated December 13, 2013 to the Prospectus dated August 1, 2013 Effective on or about December 16, 2013, Sabal Capital Management, LLC will serve as a subadviser to the Fund. The following disclosure supplements the Prospectus to reflect this change. The sub-section entitled “Subadvisers” in the section entitled “Management” on page 12 of the Prospectus is hereby deleted in its entirety and replaced with the following: Subadvisers.AJO, LP; Horizon Asset Management LLC ; Kovitz Investment Group, LLC; Longhorn Capital Partners, L.P.; Madden Asset Management LLC; MetWest Asset Management, LLC; Mohican Financial Management, LLC; Sabal Capital Management, LLC; SSI Investment Management, Inc.; St. James Investment Company, LLC and Yacktman Asset Management LP are the Subadvisers to the Fund. The sub-section entitled “The Adviser and Subadvisers” in the section entitled “Management” beginning on page 27 of the Prospectus is hereby deleted in its entirety and replaced with the following: The Adviser and Subadvisers The Fund'sAdviser is Absolute Investment Advisers LLC, 18 Shipyard Drive, Suite 3C, Hingham, MA 02043. Absolute is a registered investment adviser and provides investment advisory services to the Fund. As of March 31, 2013, Absolute had $4.27 billion of assets under management. The Adviser is registered as an investment adviser under the Investment Advisers Act of 1940. The Trust, on behalf of the Fund, has claimed an exclusion from regulation with the Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator under the Commodity Exchange Act and the Adviser is exempt from registration as a commodity trading adviser under CFTC Regulation 4.14(a)(8). Absolute receives an advisory fee at an annual rate equal to 1.60% on the average annual daily net assets and has contractually agreed to reduce its advisory fee to 1.55% on the average net assets exceeding $4.5 billion but less than $5 billion, and 1.50% on the average net assets exceeding $5 billion through July 31, 2014 (the “Expense Cap”). The Expense Cap may only be raised or eliminated with the consent of the Board of Trustees. Absolute pays any sub-advisory fees out of the fees it receives pursuant to the Investment Advisory Agreement. A discussion summarizing the basis on which the Board approved the Fund Investment Advisory Agreement with Absolute and the FundSub-Advisory Agreements between Absolute and the Subadvisers is available in the Fund's annual report for the period ended March 31, 2013. Subject to the general oversight of the Board, Absolute is directly responsible for making the investment decisions for the Fund. Absolute delegates the day-to-day management of the Fund to a combination of the following Subadvisers, Absolute retains overall supervisory responsibility of the general management and investment of the Fund’s assets. Subadviser Investment Strategy AJO, LP 230 South Broad Street, 20th Floor Philadelphia, PA 19102 Dollar-Neutral Long/Short Equity Horizon Asset Management LLC 470 Park Avenue South New York, NY 10016 Distressed Debt 212-PRU1-1213 1 Kovitz Investment Group, LLC 115 South LaSalle Street, 27th Floor Chicago, IL 60603 Fundamental Long/Short Equity Longhorn Capital Partners, LP 1445 Ross Avenue, Suite 5000 Dallas, TX 75202 Global Long/Short Equity Madden Asset Management LLC One International Place, 24th Floor Boston, MA 02110 Global Long/Short Growth Equity MetWest Asset Management, LLC igueroa Street Los Angeles, CA 90017 Fixed Income and Distressed Debt Mohican Financial Management, LLC 21 Railroad Avenue, Suite 35 Cooperstown, NY 13326 Small/Mid-Cap Convertible Arbitrage Sabal Capital Management, LLC 233 Wilshire Boulevard, Suite 300 Santa Monica, CA 90401 Long/Short Equity and Special Situations SSI Investment Management, Inc. 9440 Santa Monica Blvd., 8th Floor Beverly Hills, CA 90210 Convertible Arbitrage St. James Investment Company, LLC 2716 Fairmount Street Dallas, TX 75201 Concentrated Equity Yacktman Asset Management LP 6300 Bridgepoint Parkway, Building One, Suite 500 Austin, TX 78730 Concentrated Equity AJO, LP was founded in 1984 and provides investment advisory services for mostly institutional clients, including mutual funds. Horizon Asset Management LLC was founded in 1994 and provides investment advisory services for institutional clients and high-net worth individuals. Kovitz Investment Group, LLC was founded in 2003 and provides investment advisory services for corporations, individuals, pension and profit sharing plans and other pooled investment vehicles. Longhorn Capital Partners, LP was founded in 2006 and provides investment advisory services for other pooled investment vehicles. Madden Asset Management LLC was founded in 2007 and provides investment advisory services for other pooled investment vehicles. MetWest Asset Management, LLC was founded in 1996 and provides investment advisory services for institutional clients, high-net worth individuals and mutual funds. Mohican Financial Management, LLC was founded in 2003 and provides investment advisory services for another pooled investment vehicle. Sabal Capital Management, LLC was founded in 2010 and provides investment advisory services for other pooled investment vehicles. 2 SSI Investment Management, Inc. was founded in 1973 and provides investment advisory services for pension and profit sharing plans, corporations, college endowments, Taft-Hartley plans, high-net worth individuals and mutual funds. St. James Investment Company, LLC was founded in 1999 and manages assets for institutional clients, high-net worth individuals and mutual funds. Yacktman Asset Management LP commenced operations in 1992 as Yacktman Asset Management Co. and provides investment advisory services for institutional clients and long-term investors. Pursuant to an exemptive order from the U.S. Securities and Exchange Commission (the “SEC”), Absolute, subject to Board approval, is permitted to enter into a new or modified subadvisory agreements with existing or new Subadvisers for the Fund without approval of Fund shareholders (“Exemptive Relief”). Pursuant to the Exemptive Relief, the Fund is required to notify shareholders of the retention of a new Subadviser within 90 days of the hiring of the new Subadviser. In the future, Absolute may propose to appoint or replace one or more Subadvisers subject to Board approval and applicable shareholder notice requirements. * * * For more information, please contact a Fund customer service representative toll free at (888) 99-ABSOLUTE or (888) 992-2765. PLEASE RETAIN FOR FUTURE REFERENCE. 3 ABSOLUTE STRATEGIES FUND (the “Fund”) Supplement dated December 13, 2013 to the Statement of Additional Information (“SAI”) dated August 1, 2013 Effective on or about December 16, 2013, Sabal Capital Management, LLC will serve as a subadviser to the Fund. The following disclosure supplements the SAI to reflect this change. The definition of “Subadviser” on page 1 of the SAI in the section entitled "Key Defined Terms" is hereby deleted in its entirety and replaced with the following: "Subadviser" means each of AJO, LP; Horizon Asset Management LLC ; Kovitz Investment Group, LLC; Longhorn Capital Partners, L.P.; Madden Asset Management LLC; MetWest Asset Management, LLC; Mohican Financial Management, LLC; Sabal Capital Management, LLC; SSI Investment Management, Inc.; St. James Investment Company, LLC and Yacktman Asset Management LP, the Fund’s subadvisers. The sub-section entitled "F. Investment Adviser" in the section entitled "Board of Trustees, Management and Service Providers" is hereby amended by deleting the table in the sub-section entitled “Ownership of Adviser and Subadvisers” on page 31 of the SAI in its entirety and replacing it with the following: Adviser Controlling Persons/Entities Absolute Investment Advisers LLC None Subadvisers Controlling Persons/Entities AJO, LP Theodore R. Aronson Horizon Asset Management LLC Horizon Kinetics LLC Kovitz Investment Group, LLC Mitchell A. Kovitz Longhorn Capital Partners, L.P. Kristopher N. Kristynik Madden Asset Management LLC Robert R. Madden MetWest Asset Management, LLC The Carlyle Group, L.P. Mohican Financial Management, LLC Eric C. Hage and Daniel C. Hage Sabal Capital Management, LLC William F. Charters SSI Investment Management, Inc. John D. Gottfurcht and Amy Jo Gottfurcht St. James Investment Company, LLC Robert J. Mark Yacktman Asset Management LP Gotham Acquisition LP, LLC and Yacktman Asset Management Co. * * * For more information, please contact a Fund customer service representative toll free at (888) 99-ABSOLUTE or (888) 992-2765. PLEASE RETAIN FOR FUTURE REFERENCE.
